SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 20, 2010 NEW YORK MORTGAGE TRUST, INC. (Exact name of registrant as specified in its charter) Maryland 001-32216 47-0934168 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 52 Vanderbilt Avenue, Suite 403 New York, New York10017 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (212) 792-0107 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Company Announces Third Quarter Dividends On December 20, 2010, New York Mortgage Trust, Inc. issued a press release announcing that its Board of Directors declared a cash dividend on each of its common stock and Series A Cumulative Convertible Redeemable Preferred Stock for the quarter ending December 31, 2010.A copy of the press release is filed herewith as Exhibit 99.1 and incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d)Exhibits.The following exhibit is being filed herewith this Current Report on Form 8-K. Press Release dated December 20, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NEW YORK MORTGAGE TRUST, INC. (Registrant) Date:December 20, 2010 By: /s/ Steven R. Mumma Steven R. Mumma Chief Executive Officer EXHIBIT INDEX ExhibitDescription 99.1Press Release dated December 20, 2010.
